Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/154,495 filed on October 8, 2018. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Applicant's claim for priority under 35 U.S.C. 119(e) to U.S. Provisional application No. 62/569,550 filed on October 8, 2017 has been acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2020 and November 9, 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/145,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
16/154,495 (instant application)
16/154,491 (reference application)
1. Computer-readable media having computer-executable instructions embodied thereon that when executed, provide a method for a decision support system for patients in labor using uterine activity forecasts, the method comprising:

receiving a plurality of uterine activity (UA) measurements for a patient in labor, the plurality of measurements being acquired over a time span; 

constructing a time series from the plurality of UA measurements; 




forecasting one or more contractions in a future time interval for the patient using a plurality of models and the time series of UA measurements, wherein each model within the plurality of models is trained to predict a UA feature value for the future time interval; and 



based on the one or more contractions that are forecasted, initiating a response action for the patient.
1. Computer-readable media having computer-executable instructions embodied thereon that when executed, provide a decision support system for patients in labor using uterine activity forecasts, the method comprising: 

receiving a plurality of uterine activity (UA) measurements for a patient in labor, the plurality of measurements being acquired over a time span; 

constructing a time series from the plurality of UA measurements;

training a plurality of models to predict future UA measurements in a future time interval; 

forecasting one or more contractions in the future time interval for the patient using a plurality of models and the time series of UA measurements, the plurality of models each being trained on the plurality of UA measurements for the patient to predict a set of UA measurements for the future time interval; and 

based on the one or more contractions that are forecasted, initiating a response action.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “computer-readable media having computer executable instructions embodied thereon”, where the media when given its broadest reasonable interpretation could be embodied in transitory media such as a carrier signal that is nonstatutory under 35. U.S.C. 101.  
Claims 2-9 depend from claim 1, but failed to further limit the claimed invention to statutory subject matter.  Therefore, claims 2-9 inherit the 35 U.S.C. 101 issue of the independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Principe et al. (U.S. 2009/0299212, hereinafter “Principe”).
Regarding claim 1, Principe disclosed computer-readable media having computer-executable instructions embodied thereon that when executed, provide a method for a decision support system for patients in labor using uterine activity forecasts, the method comprising: 
receiving a plurality of uterine activity (UA) measurements for a patient in labor, the plurality of measurements being acquired over a time span (Principe, Fig. 13, [0069, 0096] disclosed that “EHG signals are collected with electrodes referenced to the center of the abdomen”; Principe illustrated in Fig. 2 that the EHG signals are collected over a period of time)
constructing a time series from the plurality of UA measurements (Principe, Figs. 2-3 show the time series); 
forecasting one or more contractions in a future time interval for the patient using a plurality of models and the time series of UA measurements (Principe, [0102], “ optimal linear filtering is applied to extracted EHG signals of the invention to predict IUP”), wherein each model within the plurality of models is trained to predict a UA feature value for the future time interval (Principe, [0063], “a neural network system is provided in the monitoring system of the invention to enable real-time assistance in providing additional clinical data (i.e., classification of labor progress and prediction of preterm labor.” [0127, 0164, 0165], “Simple models can be created based on the knowledge gained and the parameters derived above. The models produce a dichotomous output indicating whether the cervical dilation at the next exam interval will be adequate (&gt;1 cm/hr) or inadequate (&lt;1 cm/hr)”); and 
based on the one or more contractions that are forecasted, initiating a response action for the patient (Principe, [0173], “identify effective uterine contractions better than the IUPC (CEI+ when MVU- yet cervical dilation ensues) and identifies the minimum effective oxytocin dose, perhaps lowering the total dose required, together with side effects”).
Regarding claim 4, Principe disclosed the media of claim 1.
Principe further disclosed
 wherein each model within the plurality of models comprises a linear regression model (Principe, [0168], “linear regression and/or neural network models”).  
Regarding claim 5, Principe disclosed the media of claim 1.

wherein the method further comprises receiving reference data with UA measurements from a reference population and training each model with within the plurality of models on the reference data population (Principe, [0172], “To determine the likely patient population in each outcome of FIG. 10, data can be extrapolated from the study of Rouse et al. (Active phase labor arrest: revisiting the 2-hour minimum. Obstetrics & Gynecology 2001; 98: 550-4) where they allowed patients to labor for an extended period of time”; see [0179] for additional information).  
Regarding claim 6, Principe disclosed the media of claim 1.
Principe further disclosed
wherein the UA feature values predicted by the plurality of models are combined to forecast the one or more contractions (Principe, [0039], “parameterization of spatio-temporal EHG activity is evaluated to determine which parameters are significantly different in normal labor and dystocia/dysfunctional labor cohorts”; “The features that indicate the long-term success of labor are utilized in models to estimate the likelihood of labor dystocia” here estimating labor dystocia is based on the observed contractions not matching the predicted ones).  
Regarding claim 7, Principe disclosed the media of claim 1.
Principe further disclosed
 wherein the plurality of models are trained to identify contractions in the time series of the patient (Principe, [0061], “using the parameters to quantify uterine contraction (i.e., to establish a contractile map of the uterus (COMU)) and for clinical use in monitoring progress of labor, monitoring preterm labor, remote or home monitoring of preterm labor, external IUPC prediction, and pharmaceutical efficacy (i.e., titration of oxytocin)”).  
Regarding claim 8, Principe disclosed the media of claim 7.
Principe further disclosed
 wherein contractions are identified when a UA value exceeds a peak threshold and either when UA values fall below a recovery threshold or when a predetermined duration has passed (Principe, [0061, 0131]).  
Regarding claim 9, Principe disclosed the media of claim 1.
Principe further disclosed
wherein the response action comprises one or more of: automatically generating and communicating an electronic notification to a caregiver of the patient (Principe, [0090], “The computing means can further include the necessary hardware and software to convert processed signals into an output form 40 readily accessible by the trained physician, nurse practitioner, midwife, or technician”); 
generating and providing a recommendation for increased monitoring of the patient (); modifying computer code executed in a healthcare software program for treating the patient; or scheduling healthcare resources for the patient (Principe, [0023], “A preterm labor detection method would (1) enable preparation for preterm delivery (betamethasone administration to mature lungs, transfer to a tertiary care center) as well as (2) allow those who are not in labor to be sent home sooner”; please see [0026-0033] for additional information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 10-20 are rejected under 35 U.S.C. 103 as obvious over Principe et al. (U.S. 2009/02999212), in view of Euliano et al. (U.S. 20070233203).
Regarding claim 2, Principe disclosed the media of claim 1.
Principe did not explicitly disclose but Euliano disclosed
wherein the plurality of models comprise a first model trained to predict a duration of a future contraction, a second model trained to predict a peak value of the future contraction, and a third model trained to predict a length of time between contractions (Euliano, [0064], “determine, based on the clinical data, contraction onset, contraction frequency, contraction duration, contraction intensity, and the like”; Euliano, [0191], “a neural network (or other intelligence methods) system is provided to analyze EHG extraction operations output to determine IUP. According to the subject invention, a multi layer perceptron (MLP) can be used to estimate the IUP signal from the EHG, wherein the frequency information in the EHG from EHG extraction operations output is used”). 
One of ordinary skill in the art would have been motivated to combine Principe and Euliano because they disclosed an inventive system and method that are made by the same inventors.  Therefore, it would also be obvious to one of ordinary skill in the art that the disclosures in these two references can be easily combined.
Claim 10 recites substantially the same subject matter as claims 1 and 2, in system form rather than media form; therefore claim 10 is rejected with the same rationale as claims 1 and 2.
Regarding claim 11, Principe and Euliano disclosed the system of claim 10.

wherein when the plurality of models are trained to identify contractions in the time series (Euliano, [0191], “a neural network (or other intelligence methods) system is provided to analyze EHG extraction operations output to determine IUP. According to the subject invention, a multi layer perceptron (MLP) can be used to estimate the IUP signal from the EHG, wherein the frequency information in the EHG from EHG extraction operations output is used”).  
The rationale for combining Principe and Euliano is the same as that provided in the rejection of claim 2.
Regarding claim 12, Principe and Euliano disclosed the system of claim 11.
Principe further disclosed
 wherein contractions are identified when a UA value exceeds a peak threshold and either when UA values fall below a recovery threshold or when a predetermined duration has passed (Principe, [0114], “The beginning and end of contraction are defined using a threshold on the COMUamp”).  
Regarding claim 13, Principe and Euliano disclosed the system of claim 12.
Principe did not explicitly disclose but Euliano disclosed
 wherein the predetermined duration is 40 seconds (Euliano, [0159] disclosed that “a contraction can be recognized if the duration of an EMG result is greater than a set period of time (i.e., 30 seconds)”; which would have made it obvious to one skilled in the art whether the threshold is 40 seconds or 30 seconds is an implementation choice). 
The rationale for combining Principe and Euliano is the same as that provided in the rejection of claim 2.
Regarding claim 14, Principe and Euliano disclosed the system of claim 12.

 wherein the recovery threshold and the peak threshold are updated periodically based on additional UA measurements received for the patient (Euliano, [0159], “the threshold for detection of contractions can change according to the signal level”).
The rationale for combining Principe and Euliano is the same as that provided in the rejection of claim 2.
Regarding claim 15, Principe and Euliano disclosed the system of claim 10.
Principe and Euliano disclosed wherein the one or more future contractions that are forecasted comprise five future contractions (this is an implementation choice that is obvious in view of the disclosure made by Principe and Euliano).  
Regarding claim 16, Principe and Euliano disclosed the system of claim 10.
Euliano further disclosed wherein the method further comprises determining fetal distress from the one or more contractions that are forecasted and wherein the response action comprises automatically generating and communicating an electronic notification to a caregiver of the patient (Euliano, [0088], “where maternal and/or fetal distress is identified, the system of the invention can automatically shut off analgesic delivery and sound an alarm to the user”).
The rationale for combining Principe and Euliano is the same as that provided in the rejection of claim 2.
Claim 17 recites substantially the same subject matter as claim 1, in method form rather than media form; therefore the rejection rationale for claim 1 can be applied to claim 17.  Furthermore, the “peak-over-threshold approach” recited by claim 17 is disclosed by Euliano in [0159], which states that “ a contraction can be recognized if the duration of an EMG result is greater than a set period of time (i.e., 30 seconds) and the amplitude is greater than a percentage over the threshold value”
The rationale for combining Principe and Euliano is the same as that provided in the rejection of claim 2.
Regarding claim 18, Principe and Euliano disclosed the method of claim 17.
Principe further disclosed wherein the method further comprises training the plurality of models using reference data for a reference population (Principe, [0172], “To determine the likely patient population in each outcome of FIG. 10, data can be extrapolated from the study of Rouse et al. (Active phase labor arrest: revisiting the 2-hour minimum. Obstetrics & Gynecology 2001; 98: 550-4) where they allowed patients to labor for an extended period of time”; see [0179] for additional information).  
Regarding claim 19, Principe and Euliano disclosed the method of claim 17.
Euliano further disclosed wherein the adapted peak-over-threshold approach for identifying contractions comprises identifying a contraction when a UA value exceeds a peak threshold and either when UA values fall below a recovery threshold or when a predetermined duration has passed (Euliano disclosed [0159] that “ a contraction can be recognized if the duration of an EMG result is greater than a set period of time (i.e., 30 seconds) and the amplitude is greater than a percentage over the threshold value”)  
The rationale for combining Principe and Euliano is the same as that provided in the rejection of claim 2.
Claim 20 recites substantially the same subject matter as claim 2, in method form rather than media form; therefore the rejection rationale for claim 2 can be applied to claim 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442